t c memo united_states tax_court bernard j penn and thelma i penn petitioners v commissioner of internal revenue respondent docket no filed date bernard j penn pro_se john f driscoll for respondent memorandum opinion gale judge respondent determined a federal_income_tax deficiency for petitioners’ taxable_year in the amount of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure unless otherwise noted all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure -- - after concessions we must decide the following issues whether petitioners failed to include dollar_figure of taxable interest_income in gross_income for we hold that they did whether petitioners must include social_security_benefit payments received during in their gross_income as determined by respondent we hold that they must whether petitioners are liable for the accuracy-related_penalty as determined by respondent we hold that they are to the extent provided herein background petitioners husband and wife resided in pensacola florida when the petition in this case was filed at the time of trial petitioners were both in their late seventies and petitioner bernard j penn mr penn was diagnosed with stomach cancer in late mr penn was retired from a career as a practicing attorney and a tax_return_preparer petitioners jointly filed their federal_income_tax return for the year in issue on date and respondent’s examination of such return began after date for several years mr penn and petitioner thelma i penn mrs penn purchased tax certificates that were sold at auction at trial respondent conceded that petitioners may deduct a loss of dollar_figure for in connection with the cancellation pursuant to florida law of certain tax certificates they held - - by various florida counties florida counties are authorized by law to sell at auction tax certificates on real_property for which real_property_taxes have not been paid fla stat ann sec_197 west supp potential purchasers bid in terms of the rate of interest they will accept on the certificate’s face value from the real_property owner in the event of a redemption fla stat ann sec_197 west supp the face value of a certificate equals the unpaid real_property_taxes plus interest or other charges due from the delinquent real_property owner at the time of the certificate’s sale fla stat ann sec_197 west supp the purchase of a tax_certificate creates a tax_lien on the underlying real_property in favor of the purchaser fla stat ann sec_197 west owners of the underlying real_property can extinguish such liens by redeeming the outstanding tax certificates on their property fla stat ann sec_197 west outstanding tax certificates are redeemed when the property owner pays the county tax collector the face value of the tax_certificate plus interest accrued at the rate if a tax_certificate is not redeemed by the property owner the certificate’s holder can convert the certificate into a tax deed at any time after years from april of the year of the certificate’s issuance but before its expiration years after issuance fla stat ann sec_197 west supp q4e- bid by the certificate’s original_purchaser id upon redemption of a tax_certificate the county tax collector must remit the amounts received including accrued interest to the certificate’s holder whereupon the certificate is canceled id issue interest_income petitioners reported dollar_figure of taxable interest_income and dollar_figure of tax-exempt_interest income on their federal_income_tax return respondent determined that petitioners failed to report dollar_figure of taxable interest_income for that year respondent’s determination was based on several forms received from various entities reporting taxable interest payments made to petitioners the forms providing the basis for respondent’s determination are summarized below payor payee amount southwest trust bank mr penn sec_457 bank of pensacola mr penn tax collector - bay county mrs penn tax collector - escambia county mr penn big_number tax collector - escambia county mrs penn big_number total dollar_figure at trial respondent presented the testimony of richard stone a deputy tax collector with the escambia county tax collector’s office and documentary_evidence establishing that petitioners received dollar_figure of interest_income from escambia county florida tax certificates that were redeemed during we therefore find that petitioners received interest_income in - - the amount of dollar_figure from redeemed escambia county tax certificates petitioners offered no evidence or argument disputing respondent’s determination that they received dollar_figure in interest from bay county florida in and we accordingly find that they received such interest ’ having concluded that petitioners received dollar_figure of interest_income in from escambia and bay counties florida we must decide whether any portion of this amount may be excluded from petitioners’ gross_income petitioners argue that the interest reflected on forms from bay county and escambia county florida as interest earned on redeemed tax certificates is tax-exempt_interest under sec_103 in general subsections a and c of sec_103 exclude from gross_income the interest earned on specified state_or_local_bonds provided such bonds represent an obligation of a state or its political subdivisions this court has previously held that interest received on account of taxpayers’ holding florida tax certificates that are redeemed is not excluded from gross_income under sec_103 because the certificates are not obligations of the state of as petitioners neither asserted a reasonable dispute nor introduced credible_evidence with respect to their receipt of the interest_income as determined by respondent the burden_of_proof does not shift to respondent in this case see sec_6201 effective for court proceedings on or after date a effective in connection with examinations commencing after date -- - florida or its political subdivisions hernandez v commissioner tcmemo_1998_46 supplemented by tcmemo_1998_329 barrow v commissioner tcmemo_1983_123 the florida statutes under which the tax certificates at issue in this case were issued and redeemed have undergone no material_change since they were analyzed for purposes of sec_103 in the foregoing opinions under the reasoning outlined in hernandez and barrow which we need not repeat here we hold that the interest_income petitioners received upon the redemption of the florida tax certificates they held is not excluded from gross_income by sec_103 accordingly we sustain respondent’s determination that petitioners must include dollar_figure of taxable interest in their gross_income for petitioners offered no evidence to refute respondent’s determination that they received taxable interest_income in the our analysis in barrow v commissioner tcmemo_1983_ focused on the nature of the obligations that existed between a tax certificate’s purchaser the property’s owner and the tax collector under florida law specifically we looked at sec_197 and of the florida statutes governing the issuance and redemption of tax certificates and sec_197 of the florida statutes governing a certificate holder’s right to convert the certificate into a tax deed in the period between our opinions in barrow and hernandez v commissioner tcmemo_1998_46 supplemented by tcmemo_1998_329 sec_197 and of the florida statutes were repealed and replaced by sec_197 and respectively the substance of these provisions however has not changed in any material manner since they were first analyzed in barrow or revisited in hernandez - aggregate amount of dollar_figure as reflected on forms from southwest trust bank dollar_figure and bank of pensacola dollar_figure accordingly we find petitioners have failed to meet their burden of proving that respondent’s determination regarding the foregoing was erroneous and we sustain it see rule a 290_us_111 issue social_security payments respondent determined that during petitioners received dollar_figure in social_security_benefit payments and failed to include percent of such payments dollar_figure in their gross_income as required by sec_86 sec_86 reguires the inclusion of a portion of social_security_benefits in gross_income when the sum of the benefit recipient’s modified_adjusted_gross_income plus one-half of his or her social_security_benefits exceeds certain threshold amounts when in the case of a joint_return this sum exceeds dollar_figure the lesser_of such excess or percent of the social_security_benefits must be included in income sec_86 c b when modified_adjusted_gross_income exceeds dollar_figure in the case of a joint_return up to percent of the social_security_benefits received during the year must be included in gross_income sec_86 c b under sec_86 modified_adjusted_gross_income in general equals adjusted_gross_income plus tax-exempt_interest income received see supra note - - during the year subject_to certain other adjustments not relevant here sec_86 at trial mr penn admitted that during petitioners received social_security_benefit payments totaling dollar_figure petitioners reported adjusted_gross_income of dollar_figure for and we have found that petitioners failed to report an additional dollar_figure of taxable interest_income for that year taking into account the dollar_figure loss on canceled tax certificates as conceded by respondent petitioners’ modified_adjusted_gross_income for therefore equals dollar_figure the sum of petitioners’ modified_adjusted_gross_income plus one-half of their social_security_benefits dollar_figure is dollar_figure since this amount exceeds dollar_figure up to percent of petitioners’ social_security_benefits is includable in gross_income we anticipate that the precise amount of social_security_benefits includable in petitioners’ gross_income will be ascertained by the parties in connection with computations under rule issue accuracy-related_penalty we must also decide whether petitioners are liable for the sec_6662 accuracy-related_penalty respondent determined that petitioners’ entire tax underpayment for the year in issue was the result of a substantial_understatement of tax sec_6662 provides for an accuracy-related_penalty of percent of any_tax underpayment that is attributable to a substantial_understatement_of_income_tax sec_6662 defines a --- - substantial_understatement as an understatement of income_tax for the taxable_year that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6664 provides an exception to the accuracy- related penalty as it applies to any portion of an underpayment where the taxpayer shows that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion regulations interpreting sec_6664 state the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs in court proceedings that arise in connection with examinations commencing after date the commissioner bears the burden of producing sufficient evidence to indicate that it is appropriate to impose any penalty provided for in the internal_revenue_code sec_7491 116_tc_438 once the commissioner’s burden is met the taxpayer bears the burden of establishing that the sec_6664 reasonable_cause exception is applicable higbee v commissioner t c pincite -- - the examination of petitioners’ federal_income_tax return began after date making sec_7491 c applicable we find however that respondent has met his burden of production respondent introduced undisputed evidence that petitioners received dollar_figure in interest_income and has alleged that petitioners failed to include such amount in gross_income we have found for respondent on that allegation in petitioners’ circumstances this omission would produce an understatement exceeding the greater of dollar_figure or percent of the tax required to be shown on their return accordingly petitioners bear the burden of establishing the applicability of the reasonable_cause exception we believe that petitioners’ reporting of the interest received from the redeemed florida tax certificates albeit as tax-exempt rather than taxable suggests an honest misunderstanding of law within the meaning of the regulations we further believe that this misunderstanding was reasonable given all the facts and circumstances including mr penn’s advanced age and his health problems arising from a diagnosis of stomach cancer in late these circumstances constitute reasonable_cause and good_faith with respect to the portion of the underpayment attributable to the interest received from the redeemed florida tax certificates in our view accordingly we find that petitioners are not liable for the accuracy-related_penalty on this portion of their underpayment although we find that petitioners’ underpayment attributable to the florida tax_certificate interest was due to reasonable_cause the portion of petitioners’ social_security_benefits required to be included in gross_income is not affected by whether the tax_certificate interest is exempt from taxation both taxable and tax-exempt_interest are counted for purposes of the income thresholds that determine the taxability of social_security_benefits see sec_86 thus any misunderstanding of mr penn’s with respect to the tax-exempt status of interest petitioners received on tax certificates should have had no impact on the computation of the amount of petitioners’ social_security_benefits subject_to tax nothing else in the record suggests that there was reasonable_cause for petitioners’ failure to include the appropriate amount of their social_security_benefits in income accordingly we find that petitioners are subject_to the accuracy-related_penalty on the portion of their underpayment attributable to unreported social_security_benefits finally in the absence of any evidence of reasonable_cause we find that petitioners are liable for the accuracy-related_penalty on the portion of their underpayment attributable to unreported bank interest_income of dollar_figure to reflect the foregoing decision will be entered under rule
